PER CURIAM.
Appellant, Jeremiah Martel Rodgers, appeals his convictions and sentences and argues that the trial judge erred in denying his motion to disqualify. Upon careful review of the record, we conclude that a reasonably prudent person, faced with the facts of this case, would be placed in fear of not receiving a fair and impartial trial before the trial judge. See Livingston v. State, 858 So.2d 353, 354 (Fla. 1st DCA 2003) (holding that the question of whether a trial judge erred in denying a motion to disqualify is whether a reasonably prudent person, faced with the facts of the case, would be put in fear of not receiving a fair and impartial trial before the presiding judge); see also Livingston v. State, 441 So.2d 1083, 1087 (Fla.1983) (“[A] party seeking to disqualify a judge need only show ‘a well grounded fear that he will not receive a fair trial at the hands of the judge.’ ”) (quoting State ex rel. Brown v. Dewell, 131 Fla. 566, 179 So. 695, 697-98 (1938)); Levine v. State, 650 So.2d 666, 667 (Fla. 4th DCA 1995).
REVERSED and REMANDED for a new trial.
BOOTH, VAN NORTWICK and LEWIS, JJ., concur.